DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 09/02/2021.

Withdrawal of Restriction Requirement
Claim 1 allowable. The restriction requirement, as set forth in the Office action mailed on 07/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-15 are directed to the non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 12-15 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1, 9, 19 and 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Mitzutani (US 2014/0312338) teaches the following OLED, Figure 1:

    PNG
    media_image1.png
    554
    513
    media_image1.png
    Greyscale

The above OLED reads on the limitations of claim 3. A hole transporting material is used for the hole transporting zone (paragraph 223) (per claim 17). The electron 
The above OLED shows a specific relationship between the blocking material, the dopant and the host material. 

    PNG
    media_image2.png
    797
    665
    media_image2.png
    Greyscale

	The above diagram shows the triplet energy of the blocking material is < than the triplet energy of the dopant which is < than the triplet energy of the host material. This electronic configuration is not in agreement with Equation 1 as required by independent claims 1, 9, 19 and 20.

Claims 1-5, 7-9 and 11-20 allowed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786